Citation Nr: 0313932
Decision Date: 06/25/03	Archive Date: 08/07/03

DOCKET NO. 00-00 761               DATE JUN 25, 2003

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in New Orleans, Louisiana 

THE ISSUE 

Entitlement to service connection for myasthenia gravis. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

WITNESSES AT HEARINGS ON APPEAL 

The veteran and his wife 

ATTORNEY FOR THE BOARD 

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to May 1946, and
from August 1946 to August 1964.

This matter initially came before the Board of Veterans' Appeals
(Board) on appeal from an October 1999 rating action of the RO. A
notice of disagreement was received in November 1999 and the RO
issued a statement of the case in December 1999. A substantive
appeal was received in January 2000.

The veteran and his spouse testified at two hearings on appeal:
before RO personnel in April 2000, and before the undersigned
Veterans Law Judge, at the RO, in July 2001; the transcripts of
both hearings are of record.

In October 2001, the Board remanded this matter to the RO for
additional development. After accomplishing the requested
development, the RO continued the denial of the claim; hence, the
matter has been returned to the Board for.

FINDINGS OF FACT

1. All notification and development action needed to fairly
adjudicate the claim on appeal has been accomplished.

2. While the claims file includes statements from a private
physician that appear to provide a nexus between the currently
diagnosed ocular myasthenia and complaints in service, neither the
veteran's service medical records nor post-service medical records
contains medical evidence of any such condition in service or
shortly thereafter.

2 -

3. The claims file includes a competent and persuasive VA medical
opinion, based on examination of the veteran and thorough review of
the record, that militates against the veteran's claim.

CONCLUSION OF LAW

The criteria for service connection for myasthenia gravis are not
met. 38 U.S.C.A. 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R.
3.102, 3.159, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of this
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38
U.S.C.A. 5100, 5102, 5103, 5103A, and 5107 (West 2002). This
liberalizing law is applicable to this appeal. See Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). To implement the
provisions of the law, VA promulgated regulations published at 66
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 3.102,
3.156(a), 3.159, 3.326(a) (2002)). The VCAA and its implementing
regulations essentially eliminate the concept of the well-grounded
claim. 38 U.S.C.A. 5107(a); 38 C.F.R. 3.102. They also include,
upon the submission of a substantially complete application for
benefits, an enhanced duty on the part of VA to notify a claimant
of the information and evidence needed to substantiate a claim, as
well as the duty to notify the claimant what evidence will be
obtained by whom. 38 U.S.C.A. 5103(a); 38 C.F.R. 3.159(b). In
addition, they define the obligation of VA with respect to its duty
to assist a claimant in obtaining evidence. 38 U.S.C.A. 5103A; 38
C.F.R. 3.159(c).

Considering the record in light of the above, the Board finds that
the passage of the VCAA and its implementing regulations does not
prevent the Board from rendering

- 3 -

a decision at this time, as all notification and development action
needed to render a fair decision on the issue remaining on appeal
has been accomplished.

Through the October 1999 rating decision, the December 1999
statement of the case and the October 2001 remand, the veteran and
his representative have been notified of the law and regulations
governing entitlement to the benefits he seeks, the evidence that
has been considered in connection with his appeal, and the bases
for the denial of the claim. Thus, the Board finds that the veteran
has received sufficient notice of the information and evidence
needed to support his claim, and has been afforded ample
opportunity to submit information and evidence.

In the October 2001 remand, the Board noted the veteran's
submission of a private physician's statement in support of his
claim, but further pointed out that the statement was unclear as to
the in-service symptoms referred to by the physician in making his
opinion. The Board found that the private physician should have an
opportunity to supplement that opinion and a VA examination was
necessary to properly adjudicate the claim. A May 2001 letter from
the RO to the veteran and the October 2001 remand included
reference to the VCAA and recitation of the pertinent laws and
regulations promulgated pursuant thereto. In the May 2001 letter,
the RO notified the veteran of the information and evidence already
considered in connection with his claim, indicated what evidence he
was responsible for providing and what evidence the RO would
attempt to obtain, as well as the fact that be would be scheduled
for a VA examination in connection with his claim if it was
determined that an examination was necessary to decide the claim.
Hence, the Board also finds that the statutory and regulatory
requirement that VA notify a claimant what evidence, if any, will
be obtained by the claimant and which evidence, if any, will be
retrieved by VA, has also been met. See Quartuccio v. Principi, 16
Vet. App. 183, 187 (2002) (addressing the duties imposed by 38
U.S.C. 5103(a) and 38 C.F.R. 3.159(b)).

Additionally, the Board finds that all necessary development has
been accomplished. The veteran and his wife have testified at two
hearings on appeal. Moreover, the RO and Board have undertaken
reasonable and appropriate efforts to

- 4 -

assist him in obtaining the evidence necessary to substantiate his
claim, including requesting that the veteran submit additional
evidence, affording the veteran's private physician the opportunity
to submit a supplemental opinion and arranging for the veteran to
undergo a VA examination. Neither the veteran nor his
representative has identified, and the record does not otherwise
indicate the existence of, any additional medical or other relevant
evidence that is necessary for a fair adjudication of the claim
that has not already been obtained.

Under these circumstances, the Board finds that the veteran is not
prejudiced by the Board's consideration of his claim at this
juncture, without directing or accomplishing any additional
notification and/or development action. See Bernard v. Brown, 4
Vet. App. 384, 394 (1993). The claim is ready to be considered on
the merits.

II. Background

The veteran's service medical records include an October 1956
ophthalmologic consultation noting his complaints that his eyes
water and burn. The diagnosis noted a new prescriptions for
eyeglasses. An October 1958 consultation noted complaints that his
eyes felt week and water. It was noted that his eyeglass
prescription was approximately 8 months old. Vision was not blurry
and there was no diplopia, but the veteran felt like there was film
over his eyes. The veteran was given another prescription for
eyeglasses. In March 1961, the veteran was diagnosed with a stye on
the upper left eyelid.

A January 1964 consultation sheet noted the veteran's complaints of
multiple, subcutaneous firm tumors of the lateral chest wall and
anterior abdomen. The tumors were asymptomatic, but the veteran was
evaluated for excision. The provision diagnosis was that of
multiple neurofibromas. The consultation report noted the presence
of multiple, small firm non-tender lumps on the abdomen and chest
wall and the comment that the ones on the abdomen had been present
for 15 years. The impression was that of Von Recklinghausen's
disease; surgery was not indicated.

5 -

In March 1964, the veteran complained of twitching of the right eye
with excessive matter, especially in the morning. He had no
specific complaint regarding his vision, but wanted to check his
current eyeglass prescription. Slit lamp examination was negative
and the examiner noted a final eyeglass prescription.

Reports of physical examinations conducted from 1944 to the
veteran's March 1964 retirement examination are negative for any
eye complaints or diagnoses and do not include any references to
myasthenia gravis or ocular myasthenia.

In an October 1999 statement in support of his claim for service
connection, the veteran asserted that his currently diagnosed
myasthenia gravis was related to the hard nodules noted on his on
his stomach and under his skin during service, which he contends
was diagnosed as a nerve injury caused by work overload. He further
asserted that he is suffering heart problems and diabetes as a
result of myasthenia gravis.

In April 2000, the veteran and his wife offered testimony at a
personal hearing at the RO. The veteran testified that when he
began working with computers during service, he felt stressed and
developed bumps under his arms and on his arms and stomach., He
further testified that the treating physician told him that the
bumps were the result of "nerves." The veteran was told to exercise
to reduce stress and did not experience similar symptoms. The
veteran testified that he began experiencing double vision in 1996
and was subsequently diagnosed with myasthenia gravis. The veteran
maintained that the nervousness he experienced during service was
related to the eye problems, which began in 1996. Finally, the
veteran testified that his other medical problems, specifically a
heart condition and diabetes, were caused by the myasthenia gravis.

In an April 2000 statement, Capt. S.K. Marcuson, M.D., noted that
he was the veteran's primary physician when the diagnosis of
myasthenia gravis was first made in 1.997. Dr. Marcuson noted that
the initial symptoms were intermittent diplopia that progressed to
persistent diplopia with the addition of subtle muscle weakness

- 6 -

and symptoms of fatigue. Dr. Marcuson noted that the veteran had
raised the question of whether the myasthenia gravis was related to
or caused by other neurologic problems he had had in the past. Dr.
Marcuson noted, however, that any such problems occurred before he
began treating the veteran and Dr. Marcuson was unaware of what
specific neurological disorder the veteran may have been treated
for and, thus, could not reliably comment about a causal
connection.

In a June 2000 statement, J.W. Varnado, M.D., noted that the
veteran had a diagnosis of myasthenia gravis from 1996, but "had
felt bad for a number of years and the myasthenic [sic] could have
existed several years prior to the time of diagnosis."

In July 2001, the veteran and his wife testified before the
undersigned Veterans Law Judge at the RO. In addition to offering
testimony, the veteran submitted a written presentation and copies
of medical records and physician's statements. The veteran
reiterated his claim that symptoms experienced during service were
actually symptoms of myasthenia gravis. He maintained that he was
healthy prior to service and his current problems all began in
service.

In a July 2001 statement, Dr. Varnado noted that be had studied the
veteran's early medical records "from 1944 through 1964" and found
"an absolute correlation of repeated health problems to his later
neurological evidences of Myasthenia Gravis." Dr. Varnado further
commented that the veteran, "upon repetitive visits to medical
clinics in the early years beginning in 1958, complained with exact
symptoms of eye and nervous stomach problems of the later years."

When the Board initially reviewed the veteran's appeal in October
2001, it was noted that Dr. Varnado had indicated a correlation
between "repeated health problems" in service and the subsequent
diagnosis of myasthenia gravis. Although Dr. Varnado had referred
to eye and nervous stomach problems, he did not clearly indicate
whether those comprised the only in-service symptoms to which he
referred. This was significant because the neurofibromas in
service, reflective of a "nerve problem," were later attributed to
neurofibroma or von Recklinghausen's

- 7 -

disease, a condition for which service connection was denied in a
July 2000 rating decision. The Board remanded the case to, among
other things, allow Dr. Varnado the opportunity to supplement his
opinion.

As noted hereinabove, the RO contacted the veteran for additional
information and then obtained records from the treatment providers
identified. The report of a July 1997 EMG study noted no evidence
of generalized myasthenia gravis.

Pursuant to the Board remand, the veteran was afforded a VA
examination in January 2002, at which time he was noted to have a
diagnosis of myasthenia gravis. The veteran reported that he bad
had trouble with his eyes, mostly the left, during service and the
problem continues. The veteran further reported the symptoms
experienced prior to the diagnosis of myasthenia gravis and his
current treatment for that condition. Following physical
examination, the diagnoses included myasthenia gravis,
predominantly ocular. The examiner commented that the exact onset
of symptoms is unclear because the condition was not diagnosed for
a long time.

In a February 2002 addendum to that examination report provided at
the RO's request, the examiner noted the diagnosis of ocular
myasthenia, due to a neuromuscular junction disorder of the ocular
motor muscles.

In response to the RO's request for an opinion that was more
responsive to the Board's remand instructions, the veteran was
afforded another VA examination in July 2002 at which time the
examiner reported that the two-volume record had been reviewed. The
examiner noted the veteran's report that he began experiencing
double vision in 1996 and, after a series of tests, was diagnosed
as having ocular myasthenia. The examiner also noted that the
veteran had complained of generalized weakness, but those
complaints were later attributed to anemia and not to myasthenia
gravis involving any limb muscles. The examiner further noted that
the veteran has hypothyroidism and thyroid disease can be
associated with myasthenia. The examiner noted the veteran's report
of some styes in service, but the examiner did not think the
veteran had myasthenia gravis at that time. Styes were noted to be
infections of the eyelid, where myasthenia is a problem at the

- 8 -

neuromuscular junction, with easy fatigability and double vision.
The veteran denied having any of those symptoms during service. The
examiner also noted the veteran's in-service complaints of small
tumors and the diagnosis of von Recklinghausen's disease. Following
physical and neurological examination, the diagnosis was that of
ocular myasthenia which the examiner noted was diagnosed in 1996
and not during service. The examiner further opined that "[t]here
is no history suggestive of ocular myasthenia at that time."

In an October 2002 letter, the RO offered Dr. Varnado the
opportunity to supplement his earlier opinion. In an October 2002
statement, Dr. Varnado enclosed a copy of his previous opinion
stating that the correct diagnosis was myasthenia gravis and
wondering how he could clarify that statement more explicitly. Dr.
Varnado further noted that he had know the veteran his entire adult
life and had been his primary physician "for years." There had
never been any symptoms of neurofibroma or von Recklinghausen
disease and the veteran was currently being treated for myasthenia
graves.

III. Analysis

The veteran contends that his currently diagnosed myasthenia gravis
is related to complaints noted in service. In general, service
connection may be established for disability resulting from an
injury suffered or disease contracted in the line of duty, or for
aggravation of a pre-existing injury or disease in the line of
duty. 38 U.S.C.A. 1110, 1131 (West 2002). Service connection may be
granted for a disability diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disability is due to disease or injury which was incurred in or
aggravated by service. 38 C.F.R. 3.102, 3.303(d) (2002).

Service medical records include complaints of eye problems and
small tumors under the skin of the chest and abdomen, but are
silent for any diagnosis of myasthenia gravis. Post-service
evidence includes statements from physicians noting a diagnosis of
myasthenia gravis in 1996 and the opinion of one private physician
that there is a correlation between repeated health problems noted
from

- 9 -

1944 to 1964 (thus, in service) and the later neurological evidence
of myasthenia gravis. The record also includes the opinion of a VA
examiner to the effect that the currently demonstrated ocular
myasthenia is not likely related to service.

In adjudicating a claim for benefits, the Board must determine
whether a preponderance of the evidence supports the claim or
whether all of the evidence is in relative equipoise, with the
veteran prevailing in either event, or whether a preponderance of
the evidence is against the claim, in which case the claim must be
denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). In
making this determination, the Board must weigh the evidence and,
in so doing, may accept one medical opinion and reject others.
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A diagnosis or opinion by a health care professional need not be
accepted as conclusive, and is not entitled to absolute deference;
rather, it is the Board's responsibility to weigh and assess the
credibility of the medical evidence of record. See Evans v. West,
12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193
(1991). For example, a post-service reference to injuries sustained
in service, without a review of service medical records, would not
constitute probative medical evidence. See Grover v. West, 12 Vet.
App. 109, 112 (1999). Among other factors for assessing the
probative value of a medical opinion are the physician's access to
the claims file and the thoroughness and detail of the opinion. See
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

After carefully considering the evidence of record in light of the
legal principles noted above, the Board finds that the opinion
offered by the VA examiner is more probative on the question of
whether the veteran's currently diagnosed ocular myasthenia gravis
is the result of disease or injury incurred or aggravated in
service. Clearly, such opinion was based upon examination of the
veteran, and a thorough review of the actual evidence in the claims
file; in rendering the opinion, the physician cited to specific
evidence in the record and offered a rationale in support of the
opinion. Based on the examination and review of the record, the VA
examiner opined that there was no history suggestive of ocular
myasthenia during

- 10-

service. The Board finds that such opinion is more probative of the
question at issue, and is entitled to greater weight. See Prejean,
13 Vet. App. at 444.

The clear distinction between the VA examiner's opinion and those
offered by the private physician is that the private physician
apparently based his opinion on the assumption that the veteran had
symptoms compatible with a diagnosis of myasthenia gravis during
service, whereas the VA examiner expressly noted that there was no
history suggestive of that diagnosis during service. Furthermore,
unlike the VA physician, the rationale for the private physician's
opinion has not been provided. As indicated above, the Board,
through the RO, attempted to obtain supplemental information for
the private physician as to the bases for the earlier opinion. In
a later statement, Dr. Varnado reiterated his opinion that the
veteran currently suffers from myasthenia gravis, but did not offer
any further opinion on the central question, that is, as to the
etiology or date of onset of that condition. While Dr. Varnado did
not directly respond to the RO's attempts to ascertain the bases
for his opinion, the assertion in his earlier opinion as to
correlation between the symptoms noted in service and the later-
diagnosed myasthenia gravis was clearly rebutted by the VA
examiner's opinion.

The Board further notes that although Dr. Varnado indicated that he
had reviewed some of the veteran's records, clearly, he did not
have access to the complete claims file, whereas the VA examiner
had access and expressly stated that the complete record was
reviewed. Moreover, the fact remains that Dr. Varnado's opinion
appears to have been premised on the assumption the veteran had
symptoms suggestive of myasthenia gravis during service (as the
veteran, himself, has asserted), an assumption that the VA
physician has concluded is not supported by the actual medical
records. The Board emphasizes that a medical opinion based on an
inaccurate factual premise has no probative value. See Reonal v.
Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App.
229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993). As
Dr. Varnado's opinion is based upon an apparently inaccurate
premise, that opinion not only provides no basis for allowance of
the claim, but also is, in fact, outweighed by a more persuasive
medical opinion that reaches a contrary conclusion.

Accordingly, the Board finds that the preponderance of the
competent and probative medical evidence militates against the
claim for service connection. In adjudicating the claim, the Board
has considered the veteran's and his wife's own assertions,
offered, in testimony, during the hearings on appeal and in written
statements in support of the claim, to include the veteran's
assertions that his in-service symptoms cannot accurately be
attributed to neurofibroma or von Recklinghausen disease (a point
not directly at issue in, and not dispositive of, the claim
currently on appeal). However, as laypersons without the
appropriate medical training and expertise, neither is competent to
render a probative opinion on a medical matter, such as the
etiology of the claimed disability. See Bostain v. West, 11 Vet.
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492
(1992). See also Routen v., Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the competent and persuasive evidence
weighs against the veteran's, claim for service connection for
myasthenia gravis, the Board must conclude that the criteria for
service connection for such disability has not been met. As such,
the benefit-of-the-doubt rule is not for application, and the claim
on appeal must be denied. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet.
App. at 55-57. 

ORDER 

Service connection for myasthenia gravis is denied.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating 

- 12 -

the form to reflect changes in the law effective on December 27,
2001. See the Veterans' Education and Benefits Expansion Act of
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). In the meanwhile,
please note these important corrections to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 13 - 



